COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Daniel Wayne Curtis v. The State of Texas

Appellate case number:   01-15-01017-CR

Trial court case number: 1960764

Trial court:             County Criminal Court at Law No. 11 of Harris County


        Appellant, Daniel Wayne Curtis, has filed his notice of appeal of the trial court’s
judgment of conviction for the misdemeanor offense of driving while intoxicated. The clerk’s
record was filed in this Court on December 17, 2015. The reporter’s record was due to be filed
no later than November 30, 2015, but has not been filed.

        On December 9, 2015, the Clerk of this Court notified appellant that the Court might
consider the appeal without a reporter’s record unless he provided proof that he had made
arrangements to pay for the reporter’s record or was entitled to proceed without payment of
costs. Appellant responded, showing payment for the reporter’s record on January 8, 2016. On
March 21, 2016, court reporter Elizabeth Cordova requested an extension of time to file the
reporter’s record to March 31, 2016. Cordova’s request indicated that the reporter’s record will
cover two days of testimony and be approximately 200 pages. We granted the requested
extension to March 31, 2016. On April 15, 2016, Cordova requested a second extension of time.
We granted the requested extension to April 26, 2016, with no further extensions absent
extraordinary circumstances. No reporter’s record has been filed.

        The reporter’s record is due to be filed in this Court no later than 30 days from the
date of this order. No extensions will be granted. If Elizabeth Cordova, or substitute court
reporter, does not file the reporter’s record as directed, the Court may abate this appeal
and remand the case to the trial court to conduct a hearing to determine the reason for the
failure to file the reporter’s record.
       It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd
                    Acting individually

Date: June 2, 2016